Amended 2009 Stock Option Plan

of

Iris BioTechnologies Inc.

1.  PURPOSES OF THE PLAN

The purposes of the 2009 Stock Option Plan (the “Plan”) of Iris BioTechnologies
Inc., a California corporation (the “Company”), are to:

(a) Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;

(b) Encourage selected employees, directors and consultants to accept or
continue employment or association with the Company or its Affiliates; and

(c) Increase the interest of selected employees, directors and consultants in
the Company’s welfare through participation in the growth in value of the common
stock of the Company (the “Common Stock”).

Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or “nonqualified options”
(“NQOs”).

2.  ELIGIBLE PERSONS

Every person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NQOs or ISOs under this Plan. Every person who at the date of grant is a
consultant to, or nonemployee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NQOs under this Plan. The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code. The term “employee” includes an officer or director
who is an employee of the Company. The term “consultant” includes persons
employed by, or otherwise affiliated with, a consultant.

3.  STOCK SUBJECT TO THIS PLAN

Subject to the provisions of Section 6.1.1 of the Plan, the total number of
shares of stock which may be issued under options granted pursuant to this Plan
and the total number of shares provided for issuance under this Plan shall be
2,184,108 shares of Common Stock and shall at no time exceed the applicable
percentage as calculated in accordance with Section 260.140.45 of Chapter 3 of
Title 10 of the California Code of Regulations. The shares covered by the
portion of any grant under the Plan, which expires unexercised shall become
available again for grants under the Plan.

4.  ADMINISTRATION

4.1 General. This Plan shall be administered by the Board of Directors of the
Company (the “Board”) or, either in its entirety or only insofar as required
pursuant to Section 4(b) hereof, by a committee (the “Committee”) of at least
two Board members to which administration of the Plan, or of part of the Plan,
is delegated (in either case, the “Administrator”).

4.2 Public Company. From and after such time as the Company registers a class of
equity securities under Section 12 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), it is intended that this Plan shall be
administered in accordance with the disinterested administration requirements of
Rule 16b-3 promulgated by the Securities and Exchange Commission (“Rule 16b-3”),
or any successor rule thereto.

4.3 Authority of Administrator. Subject to the other provisions of this Plan,
the Administrator shall have the authority, in its discretion: (i) to grant
Options; (ii) to determine the fair market value of the Common Stock subject to
Options; (iii) to determine the exercise price of Options granted; (iv) to
determine the persons (each an “Optionee”) to whom, and the time or times at
which, Options shall be granted, and the number of shares subject to each
Option; (v) to interpret this Plan; (vi) to prescribe, amend, and rescind rules
and regulations relating to this Plan; (vii) to determine the terms and
provisions of each Option granted (which need not be identical), including but
not limited to, the time or times at which Options shall be exercisable; (viii)
with the consent of the Optionee, to modify or amend any Option; (ix) to defer
(with the consent of the Optionee) the exercise date of any Option; (x) to
authorize any person to execute on behalf of the Company any instrument
evidencing the grant of an Option; and (xi) to make all other determinations
deemed necessary or advisable for the administration of this Plan. The
Administrator may delegate nondiscretionary administrative duties to such
employees of the Company as it deems proper.

4.4 Interpretation by Administrator. All questions of interpretation,
implementation, and application of this Plan shall be determined by the
Administrator. Such determinations shall be final and binding on all persons.

4.5 Rule 16b-3. With respect to persons subject to Section 16 of the Exchange
Act, if any, transactions under this Plan are intended to comply with the
applicable conditions of Rule 16b-3, or any successor rule thereto. To the
extent any provision of this Plan or action by the Administrator fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Administrator. Notwithstanding the above, it shall be
the responsibility of such persons, not of the Company or the Administrator, to
comply with the requirements of Section 16 of the Exchange Act; and neither the
Company nor the Administrator shall be liable if this Plan or any transaction
under this Plan fails to comply with the applicable conditions of Rule 16b-3 or
any successor rule thereto, or if any such person incurs any liability under
Section 16 of the Exchange Act.

5.  GRANTING OF OPTIONS; OPTION AGREEMENT

5.1 Termination of Plan. No options shall be granted under this Plan after ten
years from the date of adoption of this Plan by the Board.

5.2 Stock Option Agreement. Each Option shall be evidenced by a written stock
option agreement (the “Option Agreement”), in form satisfactory to the Company,
executed by the Company and the person to whom such Option is granted; provided,
however, that the failure by the Company, the Optionee, or both, to execute the
Option Agreement shall not invalidate the granting of an Option, although the
exercise of each option shall be subject to Section 6.1.3.

5.3 Type of Option. The Option Agreement shall specify whether each Option it
evidences is an NQO or an ISO.

5.4 Early Approval of Grants. Subject to Section 6.3.3 with respect to ISOs, the
Administrator may approve the grant of Options under this Plan to persons who
are expected to become employees, directors or consultants of the Company, but
are not employees, directors or consultants at the date of approval.

6.  TERMS AND CONDITIONS OF OPTIONS

Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NQOs shall be also subject to the terms and conditions
set forth in Section 6.2, but not those set forth in Section 6.3. ISOs shall
also be subject to the terms and conditions set forth in Section 6.3, but not
those set forth in Section 6.2.

6.1 Terms and Conditions to Which All Options Are Subject. Options granted under
this Plan shall be subject to the following terms and conditions:

6.1.1 Changes in Capital Structure. Subject to Section 6.1.2, if the stock of
the Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (a) the number and class of shares of
stock subject to this Plan and each Option outstanding under this Plan, and
(b) the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments. Each such adjustment shall be subject to approval by the Board in
its absolute discretion.

6.1.2 Corporate Transactions.

(a) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee at
least 30 days prior to such proposed action. To the extent not previously
exercised, all Options will terminate immediately prior to the consummation of
such proposed action.

(b) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company:

(i) Options. Each Option shall be assumed or an equivalent option substituted by
the successor corporation (including as a “successor” any purchaser of
substantially all of the assets of the Company) or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall have the right to
exercise the Option as to all of the shares of Common Stock covered by the
Option, including Shares as to which it would not otherwise be exercisable. If
an Option is exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Administrator shall notify the Optionee that the
Option shall be fully exercisable for a period of 15 days from the date of such
notice, and the Option shall terminate upon the expiration of such period. For
the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or sale of assets, the option confers the right to purchase
or receive, for each share of Common Stock subject to the Option immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its parent
entity, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
for each Share of Common Stock subject to the Option, to be solely common stock
of the successor corporation or its parent entity equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.

6.1.3 Time of Option Exercise. Subject to Section 5 and Section 6.3.4, Options
granted under this Plan shall be exercisable (a) immediately as of the effective
date of the Option Agreement granting the Option, or (b) in accordance with a
schedule related to the date of the grant of the Option, the date of first
employment, or such other date as may be set by the Administrator (in any case,
the “Vesting Base Date”) and specified in the Option Agreement relating to such
Option; provided, however, that with respect to Options granted to employees who
are not officers, directors or consultants, the right to exercise an Option must
vest at the rate of at least 20% per year over five years from the date the
Option was granted. Options granted to officers, directors or consultants may
become fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the Board of the
Administrator in accordance with this Plan. In any case, no Option shall be
exercisable until a written Option Agreement in form satisfactory to the Company
is executed by the Company and the Optionee.

6.1.4 Option Grant Date. Except in the case of advance approvals described in
Section 5.4, the date of grant of an Option under this Plan shall be the date as
of which the Administrator approves the grant.

6.1.5 Nonassignability of Option Rights. Except as otherwise determined by the
Administrator and expressly set forth in the Option Agreement, no Option granted
under this Plan shall be assignable or otherwise transferable by the Optionee
except by will or by the laws of descent and distribution. During the life of
the Optionee, except as otherwise determined by the Administrator and expressly
set forth in the Option Agreement, an Option shall be exercisable only by the
Optionee.

6.1.6 Payment. Except as provided below, payment in full, in cash, shall be made
for all stock purchased at the time written notice of exercise of an Option is
given to the Company, and proceeds of any payment shall constitute general funds
of the Company. At the time an Option is granted or exercised, the
Administrator, in the exercise of its absolute discretion after considering any
tax or accounting consequences, may authorize any one or more of the following
additional methods of payment:

(a) Acceptance of the Optionee’s full recourse promissory note for all or part
of the Option price, payable on such terms and bearing such interest rate as
determined by the Administrator (but in no event less than the minimum interest
rate specified under the Code at which no additional interest would be imputed
and in no event more than the maximum interest rate allowed under applicable
usury laws), which promissory note may be either secured or unsecured in such
manner as the Administrator shall approve (including, without limitation, by a
security interest in the shares of the Company); and

(b) Delivery by the Optionee of Common Stock already owned by the Optionee for
all or part of the Option price, provided the value (determined as set forth in
Section 6.1.11) of such Common Stock is equal on the date of exercise to the
Option price, or such portion thereof as the Optionee is authorized to pay by
delivery of such stock; provided, however, that if an Optionee has exercised any
portion of any Option granted by the Company by delivery of Common Stock, the
Optionee may not, within six months following such exercise, exercise any Option
granted under this Plan by delivery of Common Stock without the consent of the
Administrator.

6.1.7 Termination of Employment.

(a) If, for any reason other than death, disability or “cause” (as defined
below), an Optionee ceases to be employed by the Company or any of its
Affiliates (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within three months of the date of such Termination, or such
other period of not less than 30 days after the date of such Termination as is
specified in the Option Agreement (but in no event after the Expiration Date);
provided, that if such exercise of the Option would result in liability for the
Optionee under Section 16(b) of the Exchange Act, then such 90-day period
automatically shall be extended until the tenth day following the last date upon
which Optionee has any liability under Section 16(b) (but in no event after the
Expiration Date).

(b) If an Optionee dies while employed by the Company or an Affiliate or within
the period that the Option remains exercisable after Termination, Options then
held (to the extent then exercisable) may be exercised, in whole or in part, by
the Optionee, by the Optionee’s personal representative, or by the person to
whom the Option is transferred by devise or the laws of descent and
distribution, at any time within 12 months after the death of the Optionee, or
such other period of not less than six months from the date of Termination as is
specified in the Option Agreement (but in no event after the Expiration Date).

(c) If an Optionee ceases to be employed by the Company as a result of his or
her disability, the Optionee may, but only within six months after the date of
Termination (and in no event after the Expiration Date), exercise the Option to
the extent otherwise entitled to exercise it at the date of Termination;
provided, however, that if such disability is not a “disability” as such term is
defined in Section 22(e)(3) of the Code, in the case of an ISO such ISO shall
automatically convert to an NQO on the day three months and one day following
such Termination. To the extent that the Optionee was not entitled to exercise
the Option at the date of Termination or if the Optionee does not exercise such
Option to the extent so entitled within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

(d) If an Optionee is terminated for “cause” all Options then held by such
Optionee shall terminate and no longer be exercisable as of the date of
Termination.

(e) For purposes of this Section 6.1.7, “employment” includes service as an
employee, a director or as a consultant.

(f) For purposes of this Section 6.1.7, an Optionee’s employment shall not be
deemed to terminate by reason of sick leave, military leave or other leave of
absence approved by the Administrator, if the period of any such leave does not
exceed three months or, if longer, if the Optionee’s right to reemployment by
the Company or any Affiliate is guaranteed either contractually or by statute.

(g) For purposes of this Section 6.1.7, “cause” shall mean Termination (i) by
reason of Optionee’s commission of a felony, misdemeanor or other illegal
conduct involving dishonesty, fraud or other matters of moral turpitude, (ii) by
reason of Optionee’s dishonesty towards, fraud upon, or deliberate injury or
attempted injury to the Company or any of its Affiliates, or (iii) by reason of
Optionee’s willfully engaging in misconduct which is materially and demonstrably
injurious to the Company or any of its Affiliates.

6.1.8 Withholding and Employment Taxes. At the time of exercise of an Option or
at such other time as the amount of such obligations becomes determinable (the
“Tax Date”), the Optionee shall remit to the Company in cash all applicable
federal and state withholding and employment taxes. If authorized by the
Administrator in its absolute discretion, after considering any tax or
accounting consequences, an Optionee may elect to (i) deliver a full recourse
promissory note on such terms as the Administrator deems appropriate, (ii)
tender to the Company previously owned shares of Stock or other securities of
the Company, or (iii) have shares of Common Stock which are acquired upon
exercise of the Option withheld by the Company to pay some or all of the amount
of tax that is required by law to be withheld by the Company as a result of the
exercise of such Option, subject to the following limitations:

(a) Any election pursuant to clause (iii) above by an Optionee subject to
Section 16 of the Exchange Act shall either (x) be made at least six months
before the Tax Date and shall be irrevocable; or (y) shall be made in (or made
earlier to take effect in) any ten-day period beginning on the third business
day following the date of release for publication of the Company’s quarterly or
annual summary statements of earnings and shall be subject to approval by the
Administrator, which approval may be given at any time after such election has
been made. In addition, in the case of (y), the Option shall be held at least
six months prior to the Tax Date.

(b) Any election pursuant to clause (ii) above, where the Optionee is tendering
Common Stock issued pursuant to the exercise of an Option, shall require that
such shares be held at least six months prior to the Tax Date.

Any of the foregoing limitations may be waived (or additional limitations may be
imposed) by the Administrator, in its absolute discretion, if the Administrator
determines that such foregoing limitations are not required (or that such
additional limitations are required) in order that the transaction shall be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3, or any
successor rule thereto. In addition, any of the foregoing limitations may be
waived by the Administrator, in its sole discretion, if the Administrator
determines that Rule 16b-3, or any successor rule thereto, is not applicable to
the exercise of the Option by the Optionee or for any other reason.

Any securities tendered or withheld in accordance with this Section 6.1.9 shall
be valued by the Company as of the Tax Date.

6.1.9 Other Provisions. Each Option granted under this Plan may contain such
other terms, provisions, and conditions not inconsistent with this Plan as may
be determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code. If
Options provide for a right of first refusal in favor of the Company with
respect to stock acquired by employees, directors or consultants, such Options
shall provide that the right of first refusal shall terminate upon the earlier
of (i) the closing of the Company’s initial registered public offering to the
public generally, or (ii) the date ten years after the grant date as set forth
in Section 6.1.4.

6.1.10 Determination of Value. For purposes of the Plan, the value of Common
Stock or other securities of the Company shall be determined as follows:

(a) If the stock of the Company is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
System, its fair market value shall be the closing sales price for such stock or
the closing bid if no sales were reported, as quoted on such system or exchange
(or the largest such exchange) for the date the value is to be determined (or if
there are no sales for such date, then for the last preceding business day on
which there were sales), as reported in the Wall Street Journal or similar
publication.

(b) If the stock of the Company is regularly quoted by a recognized securities
dealer but selling prices are not reported, its fair market value shall be the
mean between the high bid and low asked prices for the stock on the date the
value is to be determined (or if there are no quoted prices for the date of
grant, then for the last preceding business day on which there were quoted
prices).

(c) In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, by consideration
of such factors as the Administrator in its discretion deems appropriate among
the recent issue price of other securities of the Company, the Company’s net
worth, prospective earning power, dividend-paying capacity, and other relevant
factors, including the goodwill of the Company, the economic outlook in the
Company’s industry, the Company’s position in the industry and its management,
and the values of stock of other corporations in the same or a similar line of
business.

6.1.11 Option Term. Subject to Section 6.3.5, no Option shall be exercisable
more than ten years after the date of grant, or such lesser period of time as is
set forth in the Option Agreement (the end of the maximum exercise period stated
in the stock option agreement is referred to in this Plan as the “Expiration
Date”).

6.1.12 Exercise Price. The exercise price of any Option granted to any person
who owns, directly or by attribution under the Code (currently Section 424(d)),
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate (a “Ten Percent
Shareholder”) shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6.1.11) of the stock covered by the
Option at the time the Option is granted.

6.2 Exercise Price of NQOs. Except as set forth in Section 6.1.13, the exercise
price of any NQO granted under this Plan shall be not less than 85% of the fair
market value (determined in accordance with Section 6.1.11) of the stock subject
to the Option on the date of grant.

6.3 Terms and Conditions to Which Only ISOs Are Subject. Options granted under
this Plan which are designated as ISOs shall be subject to the following terms
and conditions:

6.3.1 Exercise Price. Except as set forth in Section 6.1.13, the exercise price
of an ISO shall be determined in accordance with the applicable provisions of
the Code and shall in no event be less than the fair market value (determined in
accordance with Section 6.1.11) of the stock covered by the Option at the time
the Option is granted.

6.3.2 Disqualifying Dispositions. If stock acquired by exercise of an ISO
granted pursuant to this Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code, the holder of the stock
immediately before the disposition shall promptly notify the Company in writing
of the date and terms of the disposition and shall provide such other
information regarding the Option as the Company may reasonably require.

6.3.3 Grant Date. If an ISO is granted in anticipation of employment as provided
in Section 5.4, the Option shall be deemed granted, without further approval, on
the date the grantee assumes the employment relationship forming the basis for
such grant, and, in addition, satisfies all requirements of this Plan for
Options granted on that date.

6.3.4 Vesting. Notwithstanding any other provision of this Plan, ISOs granted
under all incentive stock option plans of the Company and its subsidiaries may
not “vest” for more than $100,000 in fair market value of stock (measured on the
grant dates(s)) in any calendar year. For purposes of the preceding sentence, an
option “vests” when it first becomes exercisable. If, by their terms, such ISOs
taken together would vest to a greater extent in a calendar year, and unless
otherwise provided by the Administrator, the vesting limitation described above
shall be applied by deferring the exercisability of those ISOs or portions of
ISOs which have the highest per share exercise prices; but in no event shall
more than $100,000 in fair market value of stock (measured on the grant date(s))
vest in any calendar year. The ISOs or portions of ISOs whose exercisability is
so deferred shall become exercisable on the first day of the first subsequent
calendar year during which they may be exercised, as determined by applying
these same principles and all other provisions of this Plan including those
relating to the expiration and termination of ISOs. In no event, however, will
the operation of this Section 6.3.4 cause an ISO to vest before its terms or,
having vested, cease to be vested.

6.3.5 Term. Notwithstanding Section 6.1.12, no ISO granted to any Ten Percent
Shareholder shall be exercisable more than five years after the date of grant.

 

7.  MANNER OF EXERCISE

7.1 Written Notice; Payment. An Optionee wishing to exercise an Option shall
give written notice to the Company at its principal executive office, to the
attention of the officer of the Company designated by the Administrator,
accompanied by payment of the exercise price as provided in Section 6.1.6. The
date the Company receives written notice of an exercise hereunder accompanied by
payment of the exercise price will be considered as the date such Option was
exercised.

7.2 Delivery of Stock. Promptly after receipt of written notice of exercise of
an Option, the Company shall, without stock issue or transfer taxes to the
Optionee or other person entitled to exercise the Option, deliver to the
Optionee or such other person a certificate or certificates for the requisite
number of shares of stock. An Optionee or permitted transferee of an Optionee
shall not have any privileges as a shareholder with respect to any shares of
stock covered by the Option until the date of issuance (as evidenced by the
appropriate entry on the books of the Company or a duly authorized transfer
agent) of such shares.

8.  EMPLOYMENT OR CONSULTING RELATIONSHIP

Nothing in this Plan or any Option granted thereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any Optionee’s employment or consulting at any time, nor confer upon
any Optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates, nor interfere in any way with provisions in
the Company’s charter documents or applicable law relating to the election,
appointment, terms of office, and removal of members of the Board.

9.  FINANCIAL INFORMATION

The Company shall provide to each Optionee during the period such Optionee holds
an outstanding Option, and to each holder of Common Stock acquired upon exercise
of Options granted under the Plan for so long as such person is a holder of such
Common Stock, annual financial statements of the Company as prepared either by
the Company or independent certified public accountants of the Company. Such
financial statements shall include, at a minimum, a balance sheet and an income
statement, and shall be delivered as soon as practicable following the end of
the Company’s fiscal year. The provisions of this Section 9 shall not apply with
respect to Optionees who are key employees of the Company whose duties in
connection with the Company assures them access to information equivalent to the
information provided in the financial statements.

10.  CONDITIONS UPON ISSUANCE OF SHARES

Shares of Common Stock shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”).

11.  NONEXCLUSIVITY OF THE PLAN

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

12.  MARKET STANDOFF

Each Optionee, if so requested by the Company or any representative of the
underwriters in connection with any registration of the offering of any
securities of the Company under the Securities Act shall not sell or otherwise
transfer any shares of Common Stock acquired upon exercise of Options during the
180-day period following the effective date of a registration statement of the
company filed under the Securities Act; provided, however, that such restriction
shall apply only to the first two registration statements of the Company to
become effective under the Securities Act which includes securities to be sold
on behalf of the Company to the public in an underwritten public offering under
the Securities Act. The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restriction until the end of such
180-day period.

13.  AMENDMENTS TO PLAN

The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an Optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform this
Plan and ISOs granted under this Plan to the requirements of federal or other
tax laws relating to incentive stock options. No amendment, alteration,
suspension or discontinuance shall require shareholder approval unless (a)
shareholder approval is required to preserve incentive stock option treatment
for federal income tax purposes, or (b) the Board otherwise concludes that
shareholder approval is advisable.

14.  EFFECTIVE DATE OF PLAN

This Plan shall become effective upon adoption by the Board provided, however,
that no Option shall be exercisable unless and until written consent of the
shareholders of the Company, or approval of shareholders of the Company voting
at a validly called shareholders’ meeting, is obtained within 12 months after
adoption by the Board. If such shareholder approval is not obtained within such
time, Options granted hereunder shall terminate and be of no force and effect
from and after expiration of such 12-month period. Options may be granted and
exercised under this Plan only after there has been compliance with all
applicable federal and state securities laws.

 

Plan adopted by the Board of Directors on:  February 27, 2009

Plan approved by Shareholders on:  June 22, 2009

